Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 1 of 6                            PageID #: 2836




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE
MARK LEVESQUE, et al.,                            )
                                                  )
                Plaintiffs                        )
                                                  )
        v.                                        )       2:19-cv-00389-JDL
                                                  )
IBERDROLA, S.A., et al.,                          )
                                                  )
                Defendants                        )


    ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO TAKE DEPOSITIONS

        Plaintiffs seek leave to take the depositions of three former employees of Defendant

Avangrid, Inc. as part of the jurisdictional discovery authorized by the Court. (Motion for

Leave, ECF No. 110.) Plaintiffs maintain the individuals “will be able to provide essential

information to the Court in determining the extent of Iberdrola, S.A.’s contacts in Maine

for purposes of assessing whether to exercise personal jurisdiction over Iberdrola.”

Defendants Iberdrola, S.A. (“Iberdrola”), Central Maine Power, Avangrid, and Douglas

Herling oppose Plaintiffs’ motion. (Oppositions, ECF Nos. 112, 113.)

A.      Procedural Background

        In July 2020,1 the Court ordered Iberdrola “to file its motion to dismiss for lack of

personal jurisdiction,” reasoning that the “motion would define [Iberdrola’s] jurisdictional

challenge and permit an assessment of [the scope of permissible jurisdictional discovery]

in the context of [Iberdrola’s] argument [on jurisdiction.]” (Order on Discovery Issues,


1
  The Court’s July 16, 2020, Order followed Plaintiff’s request for a hearing regarding personal jurisdiction
discovery and a telephonic conference with the parties on July 7, 2020.
Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 2 of 6                            PageID #: 2837




ECF No. 75.) 2 On August 7, 2020, Iberdrola filed its motion to dismiss for lack of personal

jurisdiction.3 (Motion to Dismiss, ECF No. 84.) Following an August 13, 2020 telephonic

conference with the parties, the Court authorized additional jurisdictional discovery, which

required Iberdrola to produce certain documents and to identify “Defendant’s officers,

executives, representatives and employees, who, to Defendant’s knowledge, traveled to

Maine from October 1, 2014 through December 31, 2018.”

          On October 1, 2020, Plaintiffs requested a discovery hearing regarding the

“production of additional documents from CMP, and additional ‘custodians’ for document

production.” After a telephonic conference with counsel, the Court ordered that “on or

before October 16, 2020, Defendant Iberdrola, S.A., shall file a report that states (1) the

time necessary to search its records for the additional search term discussed (and its

derivatives) using the current custodians, and (2) the time necessary to obtain and any

logistical impediments to obtaining the items required to conduct a search with an

additional custodian (Fernando Lucero).” (Order on Discovery Issues, ECF No. 97.) 4

          The Court subsequently ordered that “on or before December 31, 2020, Defendant

[Iberdrola] shall produce the following documents responsive to Plaintiffs’ request for

documents, subject to any privilege that Defendant might assert: (1) documents of the

2
  The Court had previously directed Iberdrola to “provide Plaintiffs with the factual bases for its personal
jurisdiction challenge” to permit the parties to engage in discovery on the jurisdictional issue. (Procedural
Order at 2, ECF No. 35.)
3
    Iberdrola also moved to dismiss Plaintiffs’ complaint for failure to state a claim.
4
 On October 16, 2020, Iberdrola informed the Court that it would “take approximately two weeks to review,
prepare, and produce any new, responsive, non-privileged documents uncovered through use of the new
search terms” and that it would “likely [] take anywhere from 45 to 60 days” to produce the documents
related to custodian Lucero. (Report on Discovery Issues at 1-2, ECF No. 99.)

                                                        2
Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 3 of 6              PageID #: 2838




current custodians using the six additional search terms identified in Defendant’s report to

the Court, and (2) documents of one additional custodian (Fernando Lucero) using the

original search terms and the six additional search terms identified in Defendant’s report

to the Court.” (Order on Discovery Issues, ECF No. 103.)

       On December 11, 2020, Plaintiffs notified the Court that they had received the

documents pursuant to the Court’s order and that “[a] second ‘supplemental’ production

[of documents] was concurrently made in response to the Plaintiffs’ earlier requests for

production of documents.” (Notice of Receipt, ECF No. 106.) Plaintiffs moved to extend

the deadline to respond to Iberdrola’s motion to dismiss because the documents produced

consisted of more than 8,000 pages. (Motion to Extend, ECF No. 107.) The Court granted

Plaintiffs’ request. (Order, ECF No. 109.)

B.     Plaintiffs’ Motion for Leave to Take Depositions

       On December 17, 2020, Plaintiffs moved for leave to take the depositions of three

former Avangrid employees. (Motion, ECF No. 110.) Plaintiffs contend that they “have

learned of additional material information concerning Iberdrola’s role in SmartCare and its

control over CMP and Avangrid, as well as the identity of witnesses who can testify about

the same” and that “[t]he information possessed by these individuals is highly relevant to

the Court’s exercise of personal jurisdiction as to Iberdrola.” (Id. at 1.) Iberdrola argues

that it “has engaged in extensive discovery that exceeds any reasonable definition of the

‘modicum’ of discovery to which Plaintiffs may be entitled.” (Opposition at 5.)




                                             3
Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 4 of 6                 PageID #: 2839




                                         DISCUSSION

       “A district court generally retains ‘broad discretion in determining whether to grant

jurisdictional discovery.’” Blair v. City of Worcester, 522 F.3d 105, 110 (1st Cir. 2008)

(footnote omitted) (quoting United States v. Swiss Am. Bank, Ltd., 274 F.3d 610, 626 (1st

Cir. 2001)). “The threshold for limited jurisdictional discovery is ‘relatively low.’” Plixer

Int'l, Inc. v. Scrutinizer Gmbh, No. 2:16-CV-578-DBH, 2017 U.S. Dist. LEXIS 68742,

at *2 (D. Me. May 5, 2017) (quoting Blair, 522 F.3d at 111). The First Circuit has “long

held that ‘a diligent plaintiff who sues an out-of-state corporation and who makes out a

colorable case for the existence of in personam jurisdiction may well be entitled to a

modicum of jurisdictional discovery if the corporation interposes a jurisdictional defense.’”

Swiss Am. Bank, 274 F.3d at 625 (quoting Sunview Condominium Ass’n v. Flexel Int’l,

Ltd., 116 F.3d 962, 964 (1st Cir. 1997)). In addition to making a colorable claim, “a

plaintiff must be diligent in preserving his rights to be entitled to jurisdictional discovery,”

which includes “the obligation to present facts to the court which show why jurisdiction

would be found if discovery were permitted.” Id. at 626 (citation omitted); see Me. Med.

Ctr. v. United States, 675 F.3d 110, 119 (1st Cir. 2012) (“[I]n analyzing a demand for

jurisdictional discovery, we have repeatedly emphasized the importance of a plaintiff's

diligence.”).

       In considering a request for jurisdictional discovery, the Court must also look to the

general scope of discovery as permitted by the Federal Rules of Civil Procedure. See Fed.

R. Civ. P. 26(b); see also Greer v. Carlson, 1:20-cv-05484 (LTS) (SDA), 2020 U.S. Dist.

LEXIS 190499, at *15 (S.D.N.Y Oct. 14, 2020) (“In determining the scope of the limited

                                               4
Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 5 of 6                           PageID #: 2840




jurisdictional discovery to permit, the Court is mindful of the need for proportionality; that

is, the discovery permitted must be proportional to the current needs of the case.”);

Beatport v. SoundCloud, CV 19-847 MRW, 2019 U.S. Dist. LEXIS 208388, *6 (C.D. Ca.

Apr. 11, 2019) (“As with other types of discovery jurisdictional discovery requests must

comply with the broad parameters of Federal Rule of Civil Procedure 26.”).

        Here, the Court previously determined that Plaintiffs were entitled to some limited

jurisdictional discovery. The issue is whether Plaintiffs have been afforded the “modicum”

of jurisdictional discovery permitted. The Court has permitted a significant amount of

jurisdictional discovery, including an expansion of the scope of the discovery initially

authorized. Through discovery, Plaintiffs evidently have obtained information upon which

they can rely to contest Iberdrola’s challenge to jurisdiction. That is, in their motion,

Plaintiffs assert that they have learned of “material information” regarding Iberdrola’s role

in the SmartCare project. (Motion at 1.) While the requested depositions might confirm the

information, because Plaintiffs are aware of the material information, Plaintiffs can

presumably present the information as part of their response to Iberdrola’s jurisdictional

challenge.5

        Jurisdictional discovery, when permitted, is intended to be limited. The record

reflects the Court has permitted Plaintiffs reasonable discovery under the circumstances.

The Court, therefore, will not authorize further jurisdictional discovery.




5
  If Defendants challenge the use of the information on foundation grounds, and Plaintiffs believe they
could establish the necessary foundation through the depositions, Plaintiffs can renew their request to take
the depositions.

                                                     5
Case 2:19-cv-00389-JDL Document 119 Filed 01/15/21 Page 6 of 6            PageID #: 2841




                                        CONCLUSION

      Based on the foregoing analysis, the Court denies Plaintiffs’ motion for leave to

conduct depositions.

                                         NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil

Procedure 72.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge
Dated this 15th day of January, 2021.




                                            6
